DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/25/2021 has been entered.  Claims 1, 4-6, 10-12, 17-20, 25, and 27-40 remain pending.  Claims 41-51 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 10-11, 17-20, and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1).
Regarding claims 1, 10-11, 28-33, 37, and 40, North et al. disclose treating an organic polymer with an electron-bean-generated plasma; exposing the treated polymer to an oxygen- and hydrogen-containing gas.  The treating and exposing generates hydroxyl groups on the surface of the polymer [0008]. The plasma gases may include O2 and H2O [0025, 0030].   The polymer is used in a polymeric microtiter plate (the polymer would be in the interior surface) (microplate) [0009].  The polymer includes polyethylene [0030].  North et al. also discloses microtiter plates may be made from polypropylene [0003].  As shown in Table 1, a plasma treated polystyrene PS) has an atomic % of 69.63 for carbon and 21.47 atomic % of oxygen.  It would have been obvious to one of ordinary skill in the art to select the plasma conditions to a polyethylene surface with similar atomic% of carbon and oxygen as with the polystyrene surface to further functionalize the surface [0028].  Plasma is known to alter the top few nanometers of a material’s surface without changing the bulk properties [0027].  
	However, North et al. does not disclose the contact surface has a biomolecule recovery percentage of at least 85% after 24 hours.  The Office realizes that all of the claimed effects or 
	Although, North does not disclose the microplate has a fluid contact surface in which the fluid contact surface is in contact with an aqueous protein, this limitation does not affect the structural limitations of the microplate.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a 
	Regarding claims 4-5, North et al. disclose of the carbon components (C1 components) as shown in Table 2, the amount of carbon atoms to which oxygen is grafted based on carbon is (10.67% + 6.03% + 1.66% = 12.78%).  Oxygen is a hydrogen bond acceptor group.  Based on the carbon elements on the surface, based on calculations, the amount of carbon atoms to which oxygen is grafted is about 12.8 atomic% which is close to the claimed range and would be expected to have similar properties.  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP § 2144.05 (I).  
	Regarding claim 6, North et al. disclose the grafted oxygen atoms are –O-, =O and O-C=O, bonded to carbon as shown in Table 2.
	 
Regarding claims 17-18, North et al. does not disclose the contact surface has a contact angle with distilled water of from 0° to 90° or the contact surface has an electrostatic charge build-up on the converted surface of less than 5 kilovolts per cm (5 kV/cm).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the treated contact surface of a polypropylene microplate surface has contact angle of 60° [00445].  The converted surface has the electrostatic charge build-up [00205]. Therefore, the claimed effects and physical properties, i.e. the contact surface has a contact angle with distilled water of from 0° to 90° or the contact surface has an electrostatic charge build-up on the converted surface of less than 5 kilovolts per cm (5 kV/cm) would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 19, North et al. does not disclose the contact surface is treated with a conditioning plasma of one or more non-polymerizing compounds and a conversion plasma of one or more non-polymerizing compounds to form the surface.  Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
Regarding claim 20, North et al. does not disclose the one or more non-polymerizing compounds introduced to form the conditioning plasma comprises O2 and the one or more non-polymerizing compounds introduced to form the conversion plasma comprises H2O.  However, the functional groups are present on the fluid surface.  North et al. also discloses a mixture of oxygen and water vapor may be used [0030].  Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
Regarding claims 34-36 and 38, North et al. disclose the microtiter plates are in a multi-well format available 96 or 384 [0003].
Regarding claim 39, North et al. disclose the microtiter plate may be enzyme-linked immunosorbent assay procedure [0003].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1).
Regarding claim 12, North et al. disclose treating an organic polymer with an electron-bean-generated plasma; exposing the treated polymer to an oxygen- and hydrogen-containing gas.  The treating and exposing generates hydroxyl groups on the surface of the polymer [0008]. The plasma gases may include O2 and H2O [0025, 0030].   The polymer is used in a polymeric microtiter plate (microplate) [0009].  The polymer includes polyethylene [0030].  North et al. also discloses microtiter plates may be made from polypropylene [0003].  As shown in Table 1, a plasma treated polystyrene PS) has an atomic % of 69.63 for carbon and 21.47 atomic % of oxygen.  It would have been obvious to one of ordinary skill in the art to select the plasma conditions to a polyethylene surface with similar atomic% of carbon and oxygen as with the polystyrene surface to further functionalize the surface [0028].
	Although, North does not disclose the microplate has a fluid contact surface in which the fluid contact surface is in contact with an aqueous protein, this limitation does not affect the structural limitations of the microplate.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a 
	However, North et al. does not disclose in which any one or more of the following is true: for an aqueous dispersion of lyophilized BSA having an atomic mass of 66,000 Daltons at a concentration of 12 nM, the biomolecule recovery percentage is at least 99% after 30 minutes; for an aqueous dispersion of lyophilized FBG having an atomic mass of 340,000 Daltons at a concentration of 12 nM, the biomolecule recovery percentage is at least 98% after 30 minutes; for an aqueous dispersion of lyophilized TFN having an atomic mass of 80,000 Daltons at a concentration of 12 nM, the biomolecule recovery percentage is at least 90% after 30 minutes, or ; for an aqueous dispersion of lyophilized PrA having an atomic mass of 45,000 Daltons at a concentration of 12 nM, the biomolecule recovery percentage is at least 99% after 30 minutes.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, after the plasma treatment(s) of any embodiment, the treated contact surface can be contacted with an aqueous protein or other biomolecule [00208].  Therefore, the claimed effects and physical properties, i.e. the contact surface has a biomolecule recovery percentage of at least 10% would inherently be achieved by a composition with all the claimed ingredients, claimed .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1) in view of Yokley et al. (US 8,962,097 B1) as evidenced by Steen et al. “Hydrophilic modification of polymeric membranes by low temperature H2O plasma treatment”, Journal of Membrane Science 204 (2002), 341-357.
Regarding claim 20, North et al. discloses a polymeric substrate a shown above in claim 1.  
	However, North et al. does not disclose treating the contact surface with a conditioning plasma comprising oxygen followed by a conversion plasma comprising water vapor.  Yokley et al. teaches exposing a surface of a substrate to a first plasma treatment having plasma reactants in a plasma chamber to form an activated substrate surface.  The process comprises introducing water vapor into the plasma chamber to form a water layer (C1/L52-62).  The first plasma treatment includes oxygen (C2/L4-52).  North et al. and Yokley et al. are analogous art concerned with the same field of endeavor, namely plasma treated surfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of treating the polymeric substrate with oxygen during a plasma treatment before adding the water vapor in a second plasma treatment, and the motivation to do so would have .  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2011/0116992 A1) in view of Yokley et al. (US 8,962,097 B1).
Regarding claim 25, North et al. discloses a polymeric substrate a shown above in claim 1.  
	However, North et al. does not disclose treating the contact surface with a conditioning plasma comprising oxygen followed by a conversion plasma comprising water vapor.  Yokley et al. teaches exposing a surface of a substrate to a first plasma treatment having plasma reactants in a plasma chamber to form an activated substrate surface.  The process comprises introducing water vapor into the plasma chamber to form a water layer (C1/L52-62).  The first plasma treatment includes oxygen (C2/L4-52).  North et al. and Yokley et al. are analogous art concerned with the same field of endeavor, namely plasma treated surfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of treating the polymeric substrate with oxygen during a plasma treatment before adding the water vapor in a second plasma treatment, and the motivation to do so would have been as Yokley et al. suggests to clean the substrate surface by making the surface free of contaminants such as organic contaminants and water.  The substrate’s surface is activated (C2/L40-52).  

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
	A) Applicant’s argument that North neither teaches nor suggests placing the plasma-treated surface in contact with an aqueous protein is not persuasive. Claims 1 and 12 are drawn to the microplate itself.  The limitation “in which the fluid contact surface is in contact with an aqueous protein” does not affect the structure of the microplate itself.  The isolated microplate which is also analyzed with the first step per the teachings of North et al. still reads on the limitations of the microplate as claimed.  Since the plasma treated device is isolated, it is a product.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  See MPEP § 2114 (II).  The limitation “in which the fluid contact surface is in contact with an aqueous protein” is immaterial to the structure of the microplate.  This limitation relates to the .   
      
Allowable Subject Matter
Claims 27 and 41-51 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767